Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                         Main Document    Page 1 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                         Main Document    Page 2 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                         Main Document    Page 3 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                         Main Document    Page 4 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                         Main Document    Page 5 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                         Main Document    Page 6 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                         Main Document    Page 7 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                         Main Document    Page 8 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                         Main Document    Page 9 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                        Main Document     Page 10 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                        Main Document     Page 11 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                        Main Document     Page 12 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                        Main Document     Page 13 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                        Main Document     Page 14 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                        Main Document     Page 15 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                        Main Document     Page 16 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                        Main Document     Page 17 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                        Main Document     Page 18 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                        Main Document     Page 19 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                        Main Document     Page 20 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                        Main Document     Page 21 of 22
Case 1:20-bk-11358-MB   Doc 127 Filed 10/15/20 Entered 10/15/20 16:51:38   Desc
                        Main Document     Page 22 of 22
